Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-19-00149-CV

                            EX PARTE Ruben RIOS

          From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2017-W-0521
                Honorable Lori I. Valenzuela, Judge Presiding

 BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED September 11, 2019.


                                         _____________________________
                                         Irene Rios, Justice